DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicant’s amendment filing on 07/06/2022.
Claims 1-30 are pending and examined below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7-14, and 16-24 are rejected under 35 U.S.C. 103 as being unpatentable over reference Bianchini et al. (2018/0036935) in view of reference Callant et al. (9604490).
Regarding claim 1, Bianchini et al. disclose a molded article (4) for providing a container (3), wherein the molded article (4) comprising a body (7) configurable to define a storage vessel (10) of the container (3). (Figure 2 and Page 2 paragraph 39)
However, Bianchini et al. do not disclose the body comprises a printing layer that is photo-sensitive to laser light.
Callant et al. disclose an article (21) comprising a printing layer (23, 25, 27) encapsulated by an outer skin layer (22) and an inner skin layer (22), wherein the printing layer (23, 25, 27) is photo-sensitive to laser light of selected properties to change a visual appears. (Figure 2 and Column 2 lines 62-67, Column 8 lines 59-67)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the body of Bianchini et al. by incorporating the printing layer as taught by Callant et al., since column 1 lines 52-57 of Callant et al. states such a modification would allow the production of multicolor images while preventing further marking.
Regarding claim 2, Bianchini et al. modified by Callant et al. disclose the body (Bianchini et al. – 7) is a preform at least portion of which is re-moldable to define the container (Bianchini et al. – 3). (Bianchini et al. – Page 2 paragraph 44)
Regarding claim 3, Bianchini et al. modified by Callant et al. disclose the body includes at least one layer of a first thermoplastic and the printing layer includes a second thermoplastic. (Callant et al. – Column 6 lines 64-67, Column 31 lines 11-13)
Regarding claim 4, Bianchini et al. modified by Callant et al. disclose the printing layer (Callant et al. – 23, 25, 27) are encapsulated by an outer skin layer (Callant et al. – 22) and an inner skin layer (Callant et al. – 22), wherein the outer skin layer (Callant et al. – 22) and the inner skin layer (Callant et al. – 22) are formed from the first thermoplastic and the printing layer (Callant et al. – 23, 25, 27) is formed from the second thermoplastic. (Callant et al. – Column 6 lines 64-67, Column 31 lines 11-13)
Regarding claim 5, Bianchini et al. modified by Callant et al. disclose the first thermoplastic is one of polyethylene terephthalate, high-density polyethylene, or polypropylene. (Callant et al. – Column 6 lines 64-67)
Regarding claim 7, Bianchini et al. modified by Callant et al. disclose the molded article comprises multiple overlapping printing layers (Callant et al. – 23, 25, 27). (Callant et al. – Column 2 lines 62-67, Column 8 lines 59-64)
Regarding claim 8, Bianchini et al. modified by Callant et al. disclose the printing layers (Callant et al. – 23, 25, 27) are configured to react to different wavelengths of laser light. (Callant et al. – Column 8 lines 49-56)
Regarding claim 9, Bianchini et al. modified by Callant et al. disclose the photo-sensitive markers in each printing layer (Callant et al. – 23, 25, 27) develop, on exposure to the corresponding wavelength of laser light, different primary colors, whereby a full array of colors may be developed by selectively triggering overlapping portions of the layers printing layers (Callant et al. – 23, 25, 27). (Callant et al. – Column 8 lines 49-64)
Regarding claim 10, Bianchini et al. disclose a container comprising a body (3) configured to define a storage vessel. (Figure 5 and Page 2 paragraph 40)
However, Bianchini et al. do not disclose the body comprises a printing layer that is photo-sensitive to laser light.
Callant et al. disclose an article (21) comprising a printing layer (23, 25, 27) encapsulated by an outer skin layer (22) and an inner skin layer (22), wherein the printing layer (23, 25, 27) is photo-sensitive to laser light of selected properties to change a visual appears. (Figure 2 and Column 2 lines 62-67, Column 8 lines 59-67)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the body of Bianchini et al. by incorporating the printing layer as taught by Callant et al., since column 1 lines 52-57 of Callant et al. states such a modification would allow the production of multicolor images while preventing further marking.
Regarding claim 11, Bianchini et al. modified by Callant et al. disclose the body (Bianchini et al. – 3) includes a neck part (Bianchini et al. – 9) at an open end, a base part (Bianchini et al. – 8) at a closed end, and a body part (Bianchini et al. – 10) defined therebetween. (Bianchini et al. – Figure 5 and Page 2 paragraph 40)
Regarding claim 12, Bianchini et al. modified by Callant et al. disclose the body includes at least one layer of a first thermoplastic and the printing layer includes a second thermoplastic. (Callant et al. – Column 6 lines 64-67, Column 31 lines 11-13)
Regarding claim 13, Bianchini et al. modified by Callant et al. disclose the printing layer (Callant et al. – 23, 25, 27) are encapsulated by an outer skin layer (Callant et al. – 22) and an inner skin layer (Callant et al. – 22), wherein the outer skin layer (Callant et al. – 22) and the inner skin layer (Callant et al. – 22) are formed from the first thermoplastic and the printing layer (Callant et al. – 23, 25, 27) is formed from the second thermoplastic. (Callant et al. – Column 6 lines 64-67, Column 31 lines 11-13)
Regarding claim 14, Bianchini et al. modified by Callant et al. disclose the first thermoplastic is one of polyethylene terephthalate, high-density polyethylene, or polypropylene. (Callant et al. – Column 6 lines 64-67)
Regarding claim 16, Bianchini et al. modified by Callant et al. disclose the cotnaienr comprises multiple overlapping printing layers (Callant et al. – 23, 25, 27). (Callant et al. – Column 2 lines 62-67, Column 8 lines 59-64)
Regarding claim 17, Bianchini et al. modified by Callant et al. disclose the printing layers (Callant et al. – 23, 25, 27) are configured to react to different wavelengths of laser light. (Callant et al. – Column 8 lines 49-56)
Regarding claim 18, Bianchini et al. modified by Callant et al. disclose the photo-sensitive markers in each printing layer (Callant et al. – 23, 25, 27) develop, on exposure to the corresponding wavelength of laser light, different primary colors, whereby a full array of colors may be developed by selectively triggering overlapping portions of the layers printing layers (Callant et al. – 23, 25, 27). (Callant et al. – Column 8 lines 49-64)
Regarding claim 19, Bianchini et al. disclose a method for molding a container (3) and printing thereon, wherein said method comprises the steps of:
molding a molded article (4) having a body (7) that is configurable to define a storage vessel of the container (3); and
printing on the container (3).
(Figure 3-5 and Page 2 paragraph 37, 38, Page 3 paragraph 70)
However, Bianchini et al. do not disclose the body includes a printing layer that is photo-sensitive to laser light, and printing with the laser light.
Callant et al. disclose an article (21) comprising a printing layer (23, 25, 27) encapsulated by an outer skin layer (22) and an inner skin layer (22), wherein the printing layer (23, 25, 27) is photo-sensitive to laser light of selected properties to change a visual appears. (Figure 2 and Column 2 lines 62-67, Column 8 lines 59-67)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the body of Bianchini et al. by incorporating the printing layer as taught by Callant et al., since column 1 lines 52-57 of Callant et al. states such a modification would allow the production of multicolor images while preventing further marking.
Regarding claim 20, Bianchini et al. modified by Callant et al. disclose the step of forming of the molded article (Bianchini et al. – 4) into the container (Bianchini et al. – 3) with remolding thereof at least in part. (Bianchini et al. – Page 2 paragraph 44)
Regarding claim 21, Bianchini et al. modified by Callant et al. disclose the step of filling and capping, wherein the printing is performed before or after the filling and capping of the container (Bianchini et al. – 3). (Bianchini et al. – Page 4 paragraph 90, 91)
Regarding claim 22, Bianchini et al. modified by Callant et al. disclose the molding of the molded article includes multiple overlapping printing layers (Callant et al. – 23, 25, 27). (Callant et al. – Column 2 lines 62-67, Column 8 lines 59-64)
Regarding claim 23, Bianchini et al. modified by Callant et al. disclose the printing layers (Callant et al. – 23, 25, 27) are configured to react to different wavelengths of laser light. (Callant et al. – Column 8 lines 49-56)
Regarding claim 24, Bianchini et al. modified by Callant et al. disclose the printing of the container includes selectively irradiating the printing layers (Callant et al. – 23, 25, 27) with corresponding wavelength of laser light to generate different primary colors, whereby a full array of colors may be developed by selectively triggering overlapping portions of the layers printing layers (Callant et al. – 23, 25, 27). (Callant et al. – Column 8 lines 49-64)

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over reference Bianchini et al. (2018/0036935) in view of reference Callant et al. (9604490) as applied to claims 3 and 12 respectively, and further in view of reference Yoshimoto et al. (2014/0216285).
Regarding claim 6, Bianchini et al. modified by Callant et al. disclose the claimed invention as stated above but do not disclose the second thermoplastic is one of a water-soluble polymer or a hydro-degradable polymer.
Yoshimoto et al. disclose a photosensitive resin layer comprising a water-soluble polymer. (Page 5 paragraph 59-60)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the printing layer of Callant et al. by incorporating the water-soluble polymer as taught by Yoshimoto et al., since page 2 paragraph 23 of Yoshimoto et al. states such a modification would allow for a sharp pattern to be reproduced from an original image.
Regarding claim 15, Bianchini et al. modified by Callant et al. disclose the claimed invention as stated above but do not disclose the second thermoplastic is one of a water-soluble polymer or a hydro-degradable polymer.
Yoshimoto et al. disclose a photosensitive resin layer comprising a water-soluble polymer. (Page 5 paragraph 59-60)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the printing layer of Callant et al. by incorporating the water-soluble polymer as taught by Yoshimoto et al., since page 2 paragraph 23 of Yoshimoto et al. states such a modification would allow for a sharp pattern to be reproduced from an original image.

Claims 25-30 are rejected under 35 U.S.C. 103 as being unpatentable over reference Bianchini et al. (2018/0036935) in view of references Clusserath (2014/0360621) and Callant et al. (9604490).
Regarding claim 25, Bianchini et al. disclose an apparatus (1) configured to conduct a process for molding a container (3) and printing thereon, wherein said process comprises the steps of:
molding a molded article (4) having a body (7) that is configurable to define a storage vessel of the container (3); and
printing on the container (3).
(Figure 3-5 and Page 2 paragraph 37, 38, Page 3 paragraph 70)
However, Bianchini et al. do not disclose non-transitory computer readable medium and do not disclose the body includes a printing layer that is photo-sensitive to laser light, and printing with the laser light.
Clusserath disclose an apparatus (1) comprising a computer (11) programmed to control the processing of container (2). (Figure 1 and Page 2 paragraph 26, Page 3 paragraph 42, 46, 49)  Since the computer is programmed to control the apparatus, said computer is interpreted to comprise a non-transitory readable medium.
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the apparatus of Biachini et al. by incorporating the computer with programming as taught by Clusserath, since page 2 paragraph 25 of Clusserath states such a modification would allow for quality control of the operation of the apparatus.
Callant et al. disclose an article (21) comprising a printing layer (23, 25, 27) encapsulated by an outer skin layer (22) and an inner skin layer (22), wherein the printing layer (23, 25, 27) is photo-sensitive to laser light of selected properties to change a visual appears. (Figure 2 and Column 2 lines 62-67, Column 8 lines 59-67)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the body of Bianchini et al. by incorporating the printing layer as taught by Callant et al., since column 1 lines 52-57 of Callant et al. states such a modification would allow the production of multicolor images while preventing further marking.
Regarding claim 26, Bianchini et al. modified by Clusserath and Callant et al. disclose the step of forming of the molded article (Bianchini et al. – 4) into the container (Bianchini et al. – 3) with remolding thereof at least in part. (Bianchini et al. – Page 2 paragraph 44)
Regarding claim 27, Bianchini et al. modified by Callant et al. disc modified by Clusserath and Callant et al. disclose lose the step of filling and capping, wherein the printing is performed before or after the filling and capping of the container (Bianchini et al. – 3). (Bianchini et al. – Page 4 paragraph 90, 91)
Regarding claim 28, Bianchini et al. modified by Clusserath and Callant et al. disclose the molding of the molded article includes multiple overlapping printing layers (Callant et al. – 23, 25, 27). (Callant et al. – Column 2 lines 62-67, Column 8 lines 59-64)
Regarding claim 29, Bianchini et al. modified by Clusserath and Callant et al. disclose the printing layers (Callant et al. – 23, 25, 27) are configured to react to different wavelengths of laser light. (Callant et al. – Column 8 lines 49-56)
Regarding claim 30, Bianchini et al. modified by Clusserath and Callant et al. disclose the printing of the container includes selectively irradiating the printing layers (Callant et al. – 23, 25, 27) with corresponding wavelength of laser light to generate different primary colors, whereby a full array of colors may be developed by selectively triggering overlapping portions of the layers printing layers (Callant et al. – 23, 25, 27). (Callant et al. – Column 8 lines 49-64)

Response to Arguments
The Amendments filed on 07/27/2022 have been entered.  Claims 1-30 are pending in the application.

In response to the arguments of the rejections under 35 U.S.C. 112(b), in view of the amendments to the claims, in view of the amendments to the claims, Examiner withdraws the 112(b) rejections.

In response to the arguments of the rejections under 35 U.S.C. 103 Bianchini et al. (2018/0036935) modified by reference Callant et al. (9,604,490), Examiner finds the arguments not persuasive.
Applicant states:
If the layered composite taught by Callant were somehow capable of being injected to produce a preform, as taught in Bianchini, the subsequent heating and stretch blow-molding would cause the Callant composite to react and thus no longer capable of being printed upon.

In column 31 lines 48-50 of Callant et al., the article comprising a leuco dye, wherein the leuco dye “is a compound which changes form essentially colorless to colored when heat, e.g. by laser marking.”  Callant et al. do not disclose the leuco dye can change due to any type of heat but rather by the heat generated by a laser marking.  Callant et al. also do not disclose that leuco dye cannot be used in a blow-molded article. Since Applicant does not provide any evidence to support the assertion that the printing layer would be incapable of laser printing when exposed to blow-molding, the assertion is mere speculation.  “An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness”. [MPEP 2145 (I)]  Therefore, in view of Applicant does not provide support for the assertion, and in view of Callant et al. not teaching away from using the printing layer in a blow-molded article, Applicant’s arguments is rendered moot.
Furthermore, reference Rogers et al. (7,897,320) disclose laser “irradiation is preferred for writing text and drawing artwork directly on thermoplastic material comprising the compounds of the present invention” and wherein the preferred type of “compound that undergo colour change reactions on irradiation are ‘leuco dyes’.” (Column 5 lines 13-17, 35-37)  Rogers et al. also disclose the “color-activatible thermoplastic resin can be used to make packages and articles various forms such as produced by the non-limiting examples of: blow molding, extrusion blow molding, injection blow molding, stretch blow molding”. (Column 7 lines 1-4)  This implies that leuco dyes are fully capable of being used in a thermoplastic resin undergoing blow-molding.  Since the article of Callant et al. uses leuco dye, the person of ordinary skill in the art would know that the article can under blow-molding and still be able to react to laser printing.  Therefore, Bianchini et al. can be modified by Callant et al. without rendering the printing lay incapable of being printed upon.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK B FRY whose telephone number is (571)272-0396.  The examiner can normally be reached on Mon-Thur 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PATRICK B FRY/Examiner, Art Unit 3731                                                                                                                                                                                                        September 20, 2022

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731